Title: To Thomas Jefferson from Leopold Pelli Fabbroni, 3 February 1823
From: Fabbroni, Leopold Pelli
To: Jefferson, Thomas

Monsieur Florence ce. 3. Fevrier 1823.L’ancienne et honorable amitié que Vous aviez eu la bonté d’accorder à mon Père bien aimé, et qui etoit par lui réligieusement conservée au fond de son coeur, comme celle de l’Homme distingué du Siecle, de Celui a qui l’Amérique doit la consérvation de sa Liberté, et l’état florissant, et envié, dans lequel Elle se trouve cette amitié si respectable, me fait un devoir  très amer et très douloureux d’annoncer à Monsieur Jefferson la perte irréparable que je viens d’en faire. L’affection que le Savant, très célébre, et vénérable, Monsieur Jefferson, portait à l’Etre chéri de mon éxistence, illegible line entendre les sentiments d’une vraie douleur,  cette douleur qui pour moi est si forte, et profonde qui dans la même Intensité et avec la même force m’accompagnera jusque au Tombeau, où j’espère non seulement réjoindre cét éxcellent Père, mais aussi mon éstimable Mère, et une Jeune Epouse affectionnée qui a suivi après vingt six jours seulement ce tendre Beau-Père dans le chemin de l’Etérnité, me laissant avec trois petits Enfants en bas âges, et dans un vide immense, dans la plus cruelle situation enfin ou mortel puisse jamais se trouver.Permettez-moi que je joigne ici, Monsieur, un éxémplaire de l’Annonce qui a été fait d’une perte si horrible en attendant que je puisse vous envoyer le portrait qu’on va faire, .Lorsque l’Eloge de cette Personne  fait par le prémier Orateur que la fance  Mr. Georges Cuvier, qui lui avoit accordé son éstime, et son amitié aura été publié, je ne manquerai pas de vous en faire l’envoi, car je suis sur dans l’affliction que Vous eprouverez pour le trépas de cet Homme que vous cherissiez, et qui conservait pour vous la plus grande vénération, vous serez satisfait en voyant un appercu de ses qualités, qui l’on fait distinguer jusque à ses derniers? jours parmi les Savans de l’Europe.Intimement persuadé, que la mémoire de ce bon Père sera honoree par quelques larmes de Monsieur Jefferson, ce qui sera de beaume à mon coeur ulceré, je suis en même tems persuadé qu’il voudrà bien me pardonner la liberté que je me suis prise de lui écrire, et qu’il voudra aussi accueillir avec les doux sentimens de son grand coeur bon, et sensible ce douloureux hômmage d’un fils unfortuné, et lui permettre en même tems d’avoir l’honneur vraiment distingué de pouvoir se signer avec la plus haute vénération, et le plus profond réspéct, Monsieur,Vôtre très humble, et très obeissant serviteur, et admirateur profondLéopold Pellis-FabbroniSécrétaire du Conseil Royal de Grace, etJustice à Florence Editors’ TranslationSir Florence 3. February 1823The long and honorable friendship that You were kind enough to grant to my beloved Father, and that he religiously kept at the bottom of his heart, considering it to be the friendship of the distinguished Man of the century, of the Man to whom America owes the conservation of its Liberty, and the flourishing and envied State that It enjoys; this so respectable friendship makes it for me a very bitter and painful duty?  to announce to Mister Jefferson the irreparable lost I have just suffered on losing him. The affection that Mister Jefferson, the very famous and venerable Scholar, gave this man, who was the love of my life line illegible to hear the feelings of a real pain,  this pain which I feel so intensely, and so deeply, that, with the same Intensity and strength, it will follow me to my grave, where I hope to rejoin not only my excellent father, but also my estimable Mother, and my young beloved Wife who, after only twenty days, followed this tender Father-in-Law on the way to Eternity, leaving me with three young Children still in infancy, in an immense emptiness and in the most cruel situation in which a mortal can ever find himself.Allow me, Sir, to enclose a copy of the Announcement made of this horrible loss, until I am able to send you the portrait that is going to be made .When the Eulogy of this Person  delivered by the first Orator that France  Mr. George Cuvier, who had granted him his esteem and his friendship, will have been published, I will make sure to send it to you, as I am certain that in the sorrow You will certainly feel for the death of this Man you cherished, and who had for you the greatest veneration, you will be satisfied to glance at the qualities that distinguished him until his last days among the Scholars of Europe.Intimately convinced that the memory of this good Father will be honored by a few tears from You, Mister Jefferson, which will be like balm on my embittered heart, I am at the same time convinced that You will be kind enough to forgive me the liberty I took to write You, and to receive with the tender feelings of your big and kind and sensitive heart the painful homage of an unfortunate son, and will allow this son at the same time to have the really distinguished honor to be able to sign with the highest veneration, and the deepest respect, Sir,Your very humble, and very obedient servant, and deep admirer.Léopold Pellis-FabbroniSecretary of the Royal Council of Grace, andJustice in Florence